UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:001-32832 JAZZ TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) 4321 Jamboree Road, Newport Beach, California 92660 (949) 435-8000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 8% Convertible Senior Notes due 2018 Guarantees of 8% Convertible Senior Notes due 2018 (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 x Approximate number of holders of record as of the certification or notice date:1 Pursuant to the requirements of the Securities Exchange Act of 1934, Jazz Technologies, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:May 29, 2015 By: /s/ Ronit Vardi Ronit Vardi Chief Financial Officer
